Citation Nr: 9913138	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  95-38 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (formerly § 351) for additional 
disability, claimed as herpes simplex keratitis of the left 
eye due to Prednisone therapy resulting in functional 
blindness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for herpes simplex keratitis in the left 
eye.  

Procedurally, the Board notes that the veteran filed a claim 
for benefits under 38 U.S.C.A. § 1151 (then § 351) in April 
1985 for an eye condition as a result of Prednisone therapy, 
which was denied by rating decision dated in July 1985.  He 
was notified and there was no timely disagreement therewith.  

In October 1986, he filed a claim in the United States 
District Court for the Western District of Virginia (Federal 
District Court) under the Federal Tort Claims Act (FTCA) 
asserting that VA was negligent in prescribing Prednisone and 
failed to monitor it properly and instruct him on its use.  
He argued that, as a result, he suffered an outbreak of 
herpes simplex virus leaving him functionally blind in his 
left eye.  Although the Federal District Court found VA 
negligence, the case was dismissed because the veteran failed 
to establish a proximate cause between the VA's negligence 
and his left eye disorder.  That decision was upheld by the 
United States Court of Appeals for the Fourth Circuit 
(Federal Court of Appeals).  

In March 1992, the veteran again filed a claim for § 1151 
benefits.  However, the claim was stayed pending resolution 
of another case involving the legal standard for benefits 
under § 1151.  See Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd, 513 U.S. 115 (1994).  On January 26, 1995, the 
Chairman of the Board announced the lifting of the Board's 
stay on the adjudication of cases affected by Gardner 
involving claims for benefits.  In a June 1995 rating 
decision, the RO denied the veteran's claim for additional 
disability for a left eye disorder under 38 U.S.C.A. § 1151.  

On appeal, the Board remanded the issue to the RO for further 
development in October 1997.  The requested developments were 
accomplished and the case was returned to the Board for 
appellate review.  Finally, a hearing was held before a 
Member of the Board sitting in Washington, D.C., in March 
1999.  The undersigned Member was designated by the Chairman 
of the Board to conduct such a hearing.  A transcript of the 
hearing testimony has been associated with the claims file.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran received treated at a VA medical facility 
since February 1971 for urticaria.  He also had private 
treatment for urticaria.  Prednisone therapy was prescribed 
for urticaria by both VA physicians and his private treating 
physician.

3.  In August 1984, the veteran experienced decreased visual 
acuity and was subsequently diagnosed with herpes simplex 
keratitis (HSK).  Outpatient treatment records show on-going 
examinations and treatment for left eye HSK.

4.  The evidence of record does not establish that the 
veteran's left eye disorder was caused by or related to the 
Prednisone treatment he received at VA facilities.  

5.  There is no competent evidence that there is clearly 
additional disability as the result of VA hospitalization, 
medical or surgical treatment.



CONCLUSION OF LAW

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability, claimed as herpes simplex keratitis in 
the left eye due to Prednisone therapy resulting in 
functional blindness, is denied.  38 U.S.C.A. §§ 1151, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.358 (1998); 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd, 513 
U.S. 115 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); that is, he has presented a claim that is 
plausible.  Specifically, the Board finds that the report of 
the expert testimony offered in support of the veteran's 
claim at the trial before the Federal District Court is 
sufficient to well ground his claim.  Further, he has not 
alleged nor does the evidence show that any records of 
probative value, which could be associated with the claims 
folder and that have not already been sought, are available.  
The Board accordingly finds that the duty to assist the 
veteran, as mandated by § 5107(a), has been satisfied.  The 
veteran contends, in essence, that Prednisone therapy for 
hives caused suppression of his immune system, which resulted 
in an opportunistic herpes simplex keratitis infection of his 
left eye, leaving him functionally blind.  

Controlling Regulatory Framework

A veteran is entitled to additional compensation if he or she 
was injured as a consequence of hospitalization or treatment, 
and such injury or aggravation resulted in additional 
disability.  38 U.S.C.A. § 1151 (West 1991).  Specifically, 
in pertinent part, 38 U.S.C.A. § 1151 provided that: 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, . . . and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability . . . , disability or death 
compensation . . . shall be awarded in 
the same manner as if such disability, 
aggravation, or death were service-
connected.

38 U.S.C.A. § 1151 (West 1991).  The regulation implementing 
that statute, provided, in pertinent part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of . . . hospitalization, medical 
or surgical treatment . . . , the 
following considerations will govern: 
(1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  
(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of . . . hospitalization, 
medical or surgical treatment, . . . .  
(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment . . . properly 
administered with the express or implied 
consent of the veteran . . . "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the . . . treatment 
administered.

38 C.F.R. § 3.358 (1998).  

The Board notes that in 1994, the Supreme Court affirmed 
decisions of the lower United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) and the Federal Court of Appeals, which had 
essentially found that the statutory language of 38 U.S.C.A. 
§ 1151 simply required a causal connection and that the 
elements of fault or negligence were not a valid part of the 
implementing regulation.  See Brown v. Gardner, 513 U.S. 115 
(1994).  In light of the Supreme Court's decision, the VA 
amended 38 C.F.R. § 3.358(c), the regulation implementing 
38 U.S.C.A. § 1151, to eliminate the requirement of fault.  
Thus, where a causal connection existed and no willful 
misconduct was shown, and the additional disability did not 
fall into one of the listed exceptions, the additional 
disability would be compensated as if service connected.  Id.  
Parenthetically, in response to Gardner, the statutory 
authority for the regulation was subsequently once more 
amended effective in October 1997 to again require fault on 
the part of the VA.  Nonetheless, due to the effective date 
of the statute, the veteran's case is not affected by that 
amendment.  See 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998).  
The provisions of 38 C.F.R. § 3.358 set forth above are the 
revised provisions and are the regulatory criteria that apply 
to this case.

Accordingly, the ultimate issue before the Board is whether 
the use of Prednisone caused the veteran's herpes simplex 
keratitis and resultant functional blindness of the left eye.  
It is not sufficient nor determinative to the outcome to find 
Prednisone was negligently given as argued by the veteran (as 
there was no requirement that negligence be found under the 
controlling regulation); rather, it must be proved that the 
Prednisone caused the additional disability.

Medical Evidence

Turning first to the medical evidence, records from the VA 
Medical Center (VAMC) in Martinsburg, West Virginia, show 
that the veteran was admitted in February 1971 for recurrence 
of hives, and a ten to twelve year history of the same.  A 
trial of exogenous steroids for relief had been attempted.  
He was hospitalized in December 1971 for abdominal pain.  A 
history of urticaria, etiology unknown, was reported and he 
was on anti-histamines for hives.  He was hospitalized in 
April 1974 for an acute flare-up of chronic urticaria.  It 
was noted that he was first treated in February 1971 for a 23 
year history of urticaria.  Since 1971, he had had at least 
six additional admissions.  During his hospital course, he 
was given an injection of Decadron and placed on Prednisone 
and discharged approximately one week later.  He was admitted 
in April 1975 for an unrelated problem but was noted to be on 
Prednisone 5 mg. daily and 20 mgs. every two hours as needed 
in case of urticaria or sudden edema.  Records dated in 1976 
show that he was still receiving Prednisone and was 
hospitalized for chronic urticaria.  A 1978 note shows 
Prednisone therapy.  

In December 1983, the veteran complained of a several day 
history of itching and swelling.  Apparently, the 
dermatologist recommended "restarting" the Prednisone at 10 
mg. daily.  In a February 1984 progress note, he was 
reportedly taking Prednisone 5 mg. daily; however, by July 
1984, he was noted to be taking Prednisone in a tapering 
dose.  In late August 1984, he reported a ten day history of 
decreased visual acuity.  The clinical impression was herpes 
simplex keratitis.  Several days later, he received follow-up 
care and the clinical impression was improving HSK (herpes 
simplex keratitis).  Treatment notes reveal on-going 
subjective complaints of pain and notations that the HSK was 
improving.  However, in October 1984, the clinical impression 
was possible relapse of HSK and eye medications were 
increased.  By November 1984, he was again improved and the 
diagnosis was disciform keratitis.  By December 1984, he was 
feeling slightly less pain and the clinical impression was 
less inflammation.

In a "follow-up" note for HSK dated in February 1985, the 
examiner remarked that the veteran complained of pain and 
burning.  The clinical impression was chronic herpes.  In a 
March 1985 progress note, the veteran complained of burning 
in his stomach and mouth.  The examiner related a history of 
herpes simplex in the left eye with mouth blisters and 
pycosis.  The clinical assessment was herpes, left eye.  In a 
May 1985 note regarding another medical problem, he had 
reportedly been on Prednisone for "quite some time" for a 
skin condition but had been discontinued from the same.  
Additional treatment records show on-going treatment for a 
myriad of other medical disorders. 

Initial Regional Office and Federal Tort Claims Act 
Adjudication

In April 1985, the veteran filed a claim for § 1151 benefits 
on the basis that Prednisone had weakened his immune system 
and caused herpes simplex, which had caused near blindness in 
his left eye, and the right eye had also been affected.  The 
RO denied the claim by rating decision dated in July 1985 on 
the basis that no medical records indicated any connection 
between Prednisone and the herpes, and that development of 
keratitis and the use of steroids was totally coincidental.  
Finally, the RO concluded that there was no evidence that 
there was any indication of fault on the part of the VA or 
that the eye condition was the result of some accident 
stemming from treatment.  The veteran was notified, and no 
timely disagreement with the determination is of record.

In October 1986, the veteran filed a claim in the Federal 
District Court under the Federal Tort Claims Act (FTCA).  
According to court documents associated with the file, he 
asserted that the VA was negligent in prescribing Prednisone 
and failed to monitor it properly and instruct him on its 
use.  He argued that, as a result of this alleged negligence, 
he suffered an outbreak of herpes simplex virus in this left 
eye which lead to functional blindness in that eye.  

In a Memorandum Opinion dated in May 1991 (which is 
associated with the claims file), Judge James H. Michael, Jr. 
concluded that the veteran had not proved his medical 
malpractice claim against the VA and dismissed the case.  See 
Griffith v. United States, No. 86-0117-H (W.D. Va. May 6, 
1991) (mem. opinion).  Specifically, Judge Michael found, as 
a matter of law, that the veteran failed to prove proximate 
cause between the VA's negligence and the veteran's injury.  
As discussed below, the Board similarly concludes that the 
veteran has failed to satisfy the causation element for 
entitlement to § 1151 benefits.  (It is noted that the Judge 
concluded that the VA had been negligent in not monitoring 
more closely the appellant's use of Prednisone.)

As the entire trial transcript is not associated with the 
claims file and the veteran has made no challenge to the 
Federal District Court's findings of fact with respect to the 
expert testimony, the Board will consider the expert medical 
evidence as adopted by the Federal District Court.  In 
support of his FTCA claim, the veteran offered expert 
testimony from Dr. Ruddy at trial to the effect that 
Prednisone suppressed the immune system and that 
immunosuppressed patients frequently developed herpes simplex 
infections.  See Griffith, No. 86-0117-H, Memorandum Op. at 
13.  Dr. Ruddy opined that the large dose of Prednisone that 
the veteran took in August 1984 lowered his immune system and 
made him less able to defend himself again reactivation of 
the virus.  Id.  A second expert, Dr. Fox, agreed that 
Prednisone proximately caused the veteran's herpes infection.  
Id.  Dr. Fox observed that it was generally well known in the 
ophthalmologic community that cortisone steroids would 
reactivate or trigger the herpes virus.  Judge Michael, 
however, found this evidence not dispositive.

Dr. Fischmann, a government expert, indicated that 20-40 mgs. 
of Prednisone per day for weeks or months was required to 
depress the immune system sufficiently to cause problems with 
infections and that daily high doses of the drug over two or 
three weeks would not result in sufficient immunosuppressant 
to create infection with complications.  Id. at 14-15.  Dr. 
Fischmann reasoned that exposure to sunlight was a more 
likely cause of the HSK infection than was Prednisone.  Id. 
at 15.  Another government expert, Dr. Stevens, remarked that 
given the numerous possible causes of HSK, no one could say 
with a reasonable degree of medical certainty what 
specifically caused the virus to manifest itself.  Dr. 
Stevens further concluded that Prednisone therapy was not the 
primary cause or a substantial cause of the veteran's HSK 
infection.  Id. 

All the experts testified that they had seen many patients 
who took Prednisone for longer periods in larger doses and 
had never developed an HSK infection.  Id. at 13-14.  Dr. 
Ruddy admitted that less than 10 percent of the Prednisone-
treated patients had developed herpes infections and most had 
developed herpes zoster, not herpes simplex.  Id. at 14.  The 
court also indicated that Dr. Ruddy reported that it was 
"unusual" for a patient on Prednisone to develop a herpes 
infection.  According to the court, the record showed that 
herpes simplex virus could occur spontaneously for no reason.  
Judge Michael's also found relevant that the veteran offered 
no evidence that he was immunosuppressed in August 1984.  He 
concluded that these failures were critical in light of the 
fact that Prednisone was widely used and a herpes infection 
of the eye was uncommon.  

In light of conflicting expert testimony, and because of the 
veteran's lack of proof that Prednisone therapy actually 
suppressed his immune system, and that immunosuppression 
actually caused the HSK infection, the Federal District Court 
concluded that the VA's negligence was not a proximate cause 
of the veteran's injury.  Id. at 15.  In dicta, the Federal 
District Court also raised the possibility that the 
Prednisone the veteran took in August 1984 was, in fact, not 
prescribed by the VA.  Apparently, the veteran's private 
treating physician had also prescribed Prednisone therapy and 
long-acting Decadron injections, which, as the veteran's 
expert reflected, could have impaired the veteran's immune 
system.  Id. at 15-16.  The Board notes that the Court of 
Appeals affirmed the decision of the Federal District Court.  
See Griffith v. United States, No. 91-1607 (4th Cir. May 13, 
1992). 

As noted, as the issue of negligence is not before the Board 
at this time, the question of whether a VA or a private 
treating physician prescribed Prednisone in August 1984 will 
not be addressed in this decision.  Similarly, in a 
Substantive Appeal dated in September 1995, a Statement of 
Accredited Representation in Appeal Cases dated in January 
1997, and in correspondence dated in June 1997, the veteran 
asserted that Dr. Ancheta, his private treating physician, 
was an employee of the VA because the VA paid him for 
treating the veteran.  Therefore, the veteran asserts, the VA 
is liable for Dr. Ancheta's treatment in August 1984.  
However, the Board finds that this argument is not germane to 
the current § 1151 claim because the threshold issue is one 
of causation, not negligence.

The Board has also considered evidence not specifically noted 
by the Federal District Court in the May 6, 1991, Memorandum 
Opinion.  Specifically, the Board notes the assertions 
presented in a written brief before the court at trial that 
the veteran and his wife were told by an ophthalmology 
resident that the Prednisone caused the herpes infection to 
"come out" in the veteran's eye.  See Plaintiff's Proposed 
Findings of Fact and Conclusions of Law at 19, Griffith v. 
United States, No. 86-0117-H (W.D. Va. May 6, 1991) (mem. 
opinion) (citing to deposition testimony).  However, the 
resident did not recall making those statements to the 
veteran, but neither did he recall any details of the 
examination.  Id.  In addition, the veteran asserted that the 
resident later told him that the Prednisone triggered the 
herpes infection but not to tell anyone he said so.  Id. at 
20.  Finally, the Board notes that Dr. Fischmann admitted in 
deposition testimony that there was no consensus for the 
opinion that 20-40 mg. of Prednisone was needed on a constant 
basis for weeks or months to suppress a person's immune 
system and very little literature on the point.  Id. at 34.  

Current § 1151 Claim

The veteran filed the current § 1151 claim in March 1992.  
Because of modifications to the regulations from the time of 
the prior denial, the RO apparently considered it a new claim 
and the Board will do likewise.  At the time Gardner was on 
appeal, all § 1151 claims, including the veteran's claim, 
were stayed pending resolution of that case.  Subsequently, 
the RO denied the veteran's claim in June 1995.  In his 
Notice of Disagreement dated in July 1995, the veteran 
maintained that the Federal District Court's and the Court of 
Appeal's findings that the VA was negligent were sufficient 
to create an overwhelming degree of doubt and that service-
connection was warranted.  In October 1997, the Board 
remanded the claim for additional development, including a 
complete copy of the trial court record.  In the meantime, 
the veteran requested a hearing before the Board, which was 
undertaken in March 1999.

At his hearing before the Board, the veteran testified that 
because a finding of negligence was made with respect to the 
use of Prednisone at the trial, that he was entitled to 
benefits.  He acknowledged that he sent letters Senators John 
Warner and Charles Robb (listed as Roth) for help.  He 
related that four experts testified at his trial in Federal 
District Court and that the experts on his behalf indicated 
that Prednisone lowered his immune system and made him less 
likely to defend against the reactivation of the herpes 
infection.  He challenged various findings of the Federal 
District Court, including whether his immune system was 
suppressed in August 1984 and whether exposure to sunlight 
was the more likely cause.  He reiterated that a doctor told 
him that Prednisone had put a herpes infection in his eye.  
He read excerpts from Dr. Rudy's and Dr. Stevens' (noted as 
"Stevenson") testimony at the trial, and Dr. Fischmann's 
cross-examination.  

The veteran also read into the record a letter dated in 1975 
from Dr. Hume (noted as "Huhms"), which was already 
associated with the claims file, regarding the onset of 
urticaria and a more recent letter from Dr. Hume dated in 
1996 to the effect that the Penicillin the veteran received 
in service resulted in a severe cough and hives, which 
continued to the present time.  He observed that he had to 
quit his job because of his health.  He stressed that he 
believed Prednisone had caused his health problems.  Upon 
further questioning, he related the chronology of receiving 
Penicillin in service and developed urticaria, which he had 
continued to have.  He started receiving Prednisone in 1971 
for hives and continued into the 1980s.   Apparently, Dr. 
Hume told him take an increased dose of Prednisone when he 
had a flare-up of hives and to taper it.  He reported that 
Dr. Hume told him that the Prednisone caused him to go blind 
because of the weakened immune system.  The first he knew of 
a herpes virus was when it developed in his eyes in the 
1980s.  He was currently using over-the-counter 
antihistamines for a skin condition.

Legal Analysis

It is readily apparent to the Board that this issue revolves 
around conflicting expert medical testimony proffered at 
trial in Federal District Court in 1990 regarding the 
causation issue.  As an initial matter, the Board will 
consider the standard for causation under § 1151.  As noted 
above, the controlling regulation provides that the 
additional disability claimed was necessarily "actually the 
result" of hospitalization or medical treatment.  This 
language suggests a more stringent standard than "proximate 
cause" required under the FTCA and applied by the Federal 
District Court.  However, the Supreme Court's decision in 
Gardner appeared to recognize, without discussion, a 
proximate cause standard under § 1151.  See Gardner, 513 U.S. 
at 119.  Accordingly, the Board will review this issue under 
a proximate cause standard.  See also Memorandum from 
Department of Justice, Office of Legal Counsel, to Secretary 
of Veterans Affairs (Jan. 20, 1995) (Court appeared to 
presume, without deciding, proximate causation standard 
applied in Gardner).  

In this case, the Board finds that the bulk of the evidence 
does not show that Prednisone therapy proximately caused 
suppression of his immune system, which resulted in a herpes 
simplex keratitis infection of his left eye, and functional 
blindness.  Primarily, the veteran has offered expert 
testimony from Drs. Ruddy and Fox that the large dose of 
Prednisone which the veteran took in August 1984 lowered his 
immune system and made him less able to defend against a 
herpes simplex virus.  First, the Board observes that the 
medical testimony is not necessarily dispositive of the 
Board's inquiry.  See Harder v. Brown, 5 Vet. App. 183, 188 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  In 
addition, the Board notes that Dr. Ruddy admitted that it was 
unusual for Prednisone patients to develop herpes infection, 
with less than 10 percent of Prednisone patients acquiring 
herpes infections, and that most developed herpes zoster, not 
herpes simplex.  

The Board is also compelled to find testimony of the 
veteran's experts less persuasive because the medical records 
created concurrently with the veteran's August 1984 visual 
disturbances did not make reference to a connection between 
herpes simplex keratitis and the veteran's Prednisone 
treatments.  The medical evidence suggests that he was 
tapering his dose in July 1984.  Further, in the initial 
denial of the veteran's claim, the RO found that the onset of 
herpes simplex keratitis and Prednisone therapy was totally 
coincidental and the Board can find nothing in the 
contemporaneous records that suggests otherwise.  Moreover, 
the veteran had been treated for nearly 13 years at VA and 
apparently an additional 10-12 years prior to that with 
Prednisone without any reported history of herpes simplex 
infections.  

The Board specifically accords more probative weight to the 
two government experts, whose findings were adopted by the 
Federal District Court and affirmed by the Court of Appeals, 
which found that the veteran's left eye disorder was not 
related to Prednisone therapy.  The Board makes this finding, 
in part, upon the bases that the medical evidence indicated 
that a herpes simplex virus was unusual in Prednisone-treated 
patients, that herpes simplex viruses could occur 
spontaneously for no reason, that herpes simplex keratitis 
had numerous possible causes, and that all the experts agreed 
that they had seen many patients with higher doses of 
Prednisone over longer periods of time who had never develop 
herpes simplex keratitis.  This is consistent with Dr. 
Fischmann's testimony that higher doses of Prednisone over 
weeks or months was required to depress the immune system 
sufficiently to cause problems with opportunistic infections, 
although the Board notes that she conceded that very little 
medical literature existed on the subject.  It is concluded 
therefore, that the Government's expert witness opinions are 
more conclusively supported by the contemporaneous records of 
the event in question.

The Board is also persuaded by the Federal District Court's 
finding that the veteran failed to prove that he was 
immunosuppressed in August 1984.  A fair reading of the 
outpatient treatment records did not suggest that he was 
experiencing other opportunistic infections at the time.  Nor 
did he complain of slow healing wounds, redness, swelling, or 
other indications that his system was immunosuppressed.  
Therefore, the Board finds the evidence more suggestive that 
there was no connection between Prednisone therapy, and 
immunosuppression leading to the veteran's left eye disorder.

Finally, the Board has considered the veteran's own 
statements and sworn testimony that his left eye disorder is 
the result of Prednisone therapy.  Although the veteran's 
statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran's assertions alone are not deemed to be credible 
in light of the preponderance of evidence showing no 
relationship between his left eye disorder and Prednisone 
therapy.  The veteran lacks the medical expertise to offer an 
opinion as to the existence of a current left eye disorder, 
as well as to medical causation of any current disability.  
Id.  In the absence of competent, credible evidence of a 
causal relationship, entitlement to § 1151 benefits are not 
warranted.  Therefore, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
and the claim is denied.  


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (formerly § 351) for additional 
disability, claimed as herpes simplex keratitis of the left 
eye due to Prednisone therapy resulting in functional 
blindness, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

